Exhibit 10.1

 

EXECUTION VERSION

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of November 7, 2019,
by and among Applied Therapeutics, Inc., a Delaware corporation, with
headquarters located at 545 5th Avenue, Suite 1400, New York, NY 10173 (the
“Company”), and the investors listed on the Schedule of Buyers attached hereto
(individually, an “Initial Buyer” and collectively, the “Initial Buyers”) and
any additional buyer that becomes a party to this Agreement in accordance with
Section 8(r) hereto, (each an “Additional Buyer” and, collectively, the
“Additional Buyers” and together with the Initial Buyers, each a “Buyer” and
together, the “Buyers”).

 

WHEREAS:

 

A.                                    The Company and the Buyers are executing
and delivering this Agreement in reliance upon the exemption from securities
registration afforded by Rule 506(b) of Regulation D (“Regulation D”) as
promulgated by the United States Securities and Exchange Commission (the “SEC”)
under the Securities Act of 1933, as amended (the “1933 Act”);

 

B.                                    The Buyers, severally, and not jointly,
wish to purchase from the Company, and the Company wishes to sell to the Buyers,
upon the terms and conditions stated in this Agreement, the number of shares
(the “Shares” or the “Securities”) of the Company’s common stock, par value
$0.0001 per share (the “Common Stock”) set forth on the Schedule of Buyers
hereto (as it may be amended or supplemented);

 

C.                                    The Company has engaged Cowen and Company,
LLC and UBS Securities LLC to act as placement agents (together, the “Placement
Agents” and  each, a “Placement Agent”) for the offering of the Shares on a
“best efforts” basis; and

 

D.                                    Contemporaneously with the execution and
delivery of this Agreement, the parties hereto are executing and delivering a
Registration Rights Agreement, substantially in the form attached as Exhibit A
(as the same may be amended, restated, modified or supplemented and in effect
from time to time, the “Registration Rights Agreement”), pursuant to which the
Company has agreed to provide certain registration rights in respect of the
Shares under the 1933 Act and the rules and regulations promulgated thereunder,
and applicable state securities laws.

 

NOW THEREFORE, the Company and the Buyers hereby agree as follows:

 

1.                                      PURCHASE AND SALE OF SHARES.

 

a.                                      Purchase of the Shares.  Subject to the
satisfaction (or waiver) of the conditions set forth in Sections 5 and 6 below,
on the Closing Date (as defined in Section 1.b), the Company shall issue and
sell to each Buyer, and each Buyer severally agrees to purchase from the
Company, the number of Shares set forth below such Buyer’s name on its signature
page hereto (the “Closing”).  The purchase price (the “Purchase Price”) of the
Shares at the Closing shall be equal to $14.50 per Share.

 

b.                                      The Closing Date.  The date and time of
the Closing (the “Closing Date”) shall be 9:00 a.m., New York City time, on the
November 12, 2019 subject to the satisfaction (or waiver) of all of the
conditions to the Closing set forth in Sections 5 and 6 (or such later or
earlier date as is mutually agreed to in writing by the Company and the Required
Buyers).  The Closing shall occur on the Closing Date at the offices of Skadden,
Arps, Slate, Meagher & Flom LLP (“Skadden”), 4 Times Square, New York, NY 10036
or at such other place as the Company and the Buyers may collectively designate
in writing.  For purposes of this Agreement, “Business Day” means any day other
than Saturday, Sunday or other day on which commercial banks in the City of New
York are authorized or required by law to remain closed.

 

c.                                       Form of Payment.  On the Closing Date,
(i) each Buyer shall pay the applicable Purchase Price to the Company for the
Shares to be issued and sold to such Buyer on the Closing Date, by wire transfer
of immediately available funds in accordance with the Company’s written wire
instructions, and (ii) the Company

 

--------------------------------------------------------------------------------



 

shall deliver to each Buyer a copy of the irrevocable instructions (the
“Transfer Instructions”) to Computershare Limited (the “Transfer Agent”)
instructing the Transfer Agent to issue to such Buyer or its designee(s), in
book-entry form, a number of Shares equal to the aggregate number of Shares that
such Buyer is purchasing on the Closing Date.

 

2.                                      BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer represents and warrants, severally and not jointly, as of the date of
this Agreement and the Closing Date, with respect to only itself, to the Company
and the Placement Agents that:

 

a.                                      Investment Purpose.  Each Buyer
understands that the Securities are “restricted securities” and have not been
registered under the 1933 Act or any applicable state securities law and each
such Buyer is acquiring the Securities hereunder for its own account and not
with a view towards, or for resale in connection with, the public sale or
distribution, except pursuant to sales registered under, or exempted from, the
registration requirements of the 1933 Act; provided, however, that by making the
representations herein, such Buyer does not agree to hold any of the Securities
for any minimum or other specific term and reserves the right to assign,
transfer or otherwise dispose of any of the Securities at any time in accordance
with or pursuant to a registration statement or an exemption under the 1933 Act.

 

b.                                      Accredited Investor Status.  Such Buyer
is an “accredited investor” as that term is defined in Rule 501(a)(1), (2),
(3) or (7) of Regulation D.

 

c.                                       Reliance on Exemptions.  Such Buyer
understands that the Securities are being offered and sold to it in reliance on
specific exemptions from the registration requirements of the United States
federal and state securities laws and that the Company is relying in part upon
the truth and accuracy of, and such Buyer’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Buyer set forth herein in order to determine the availability of such
exemptions.

 

d.                                      Information.  Such Buyer acknowledges
that it has had the opportunity to review the SEC Documents (as defined below)
and such Buyer and its advisors, if any, have been furnished with materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sale of the Securities sufficient in its view to
enable it to evaluate its investment.  Such Buyer and its advisors, if any, have
been afforded the opportunity to ask questions as it has deemed necessary of,
and to receive answers from, representatives of the Company concerning the terms
and conditions of the offering of the Securities and the merits and risks of
investing in the Securities.  Neither such inquiries nor any other due diligence
investigations conducted by such Buyer or its advisors, if any, or its
representatives shall modify, amend or affect such Buyer’s right to rely on the
Company’s representations and warranties contained in Section 3 below.  The
Buyer has received no representation or warranties from the Company, its
employees, agents, or attorneys in making this investment decision other than as
set forth in Section 3 below.

 

e.                                       General Solicitation.  Such Buyer is
not purchasing the Securities as a result of any advertisement, article, notice
or other communication regarding the Securities published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general advertisement.

 

f.                                        Experience of Such Buyer. Such Buyer,
either alone or together with its representatives, has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Securities, and has so evaluated the merits and risks of such investment. Such
Buyer is able to bear the economic risk of an investment in the Securities and,
at the present time, is able to afford a complete loss of such investment.

 

g.                                       Independent Investment Decision.  Such
Buyer has independently evaluated the merits of its decision to purchase Shares
pursuant to the Transaction Documents (as defined below), and such Buyer
confirms that it has not relied on the advice of any other Buyer’s business
and/or legal counsel in making such decision.  Such Buyer understands that
nothing in this Agreement or any other materials presented by or on behalf

 

2

--------------------------------------------------------------------------------



 

of the Company to the Buyer in connection with the purchase of the Securities
constitutes legal, tax or investment advice.  Such Buyer has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Securities. 
Such Buyer understands that the Placement Agents have acted solely as the agents
of the Company in this placement of the Securities and such Buyer has not relied
on the business or legal advice of the Placement Agents or any of their agents,
counsel or Affiliates (as defined below) in making its investment decision
hereunder, and confirms that none of such Persons has made any representations
or warranties to such Buyer in connection with the transactions contemplated by
the Transaction Documents.

 

h.                                      Acknowledgment of Risks. Such Buyer
acknowledges and understands that its investment in the Securities involves a
significant degree of risk, including, without limitation: (i) the Company may
remain a development stage business with limited operating history and requires
substantial funds in addition to the proceeds from the sale of the Securities;
(ii) an investment in the Company is speculative, and only Buyers who can afford
the loss of their entire investment should consider investing in the Company and
the Securities; (iii) such Buyer may not be able to liquidate its investment;
(iv) transferability of the Securities is extremely limited; (v) in the event of
a disposition of the Securities, such Buyer could sustain the loss of its entire
investment; (vi) the Company has not paid any dividends on its Common Stock
since inception and does not anticipate the payment of dividends in the
foreseeable future. Such risks are more fully set forth in the SEC Documents;
and (vii) that no United States federal or state agency or any other government
or governmental agency has passed on or made any recommendation or endorsement
of the Securities or the fairness or suitability of the investment in the
Securities nor have such authorities passed upon or endorsed the merits of the
offering of the Securities.

 

i.                                          No Governmental Review.  Such Buyer
understands that no United States federal or state agency or any other
government or governmental agency has passed on or made any recommendation or
endorsement of the Securities or the fairness or suitability of the investment
in the Securities nor have such authorities passed upon or endorsed the merits
of the offering of the Securities.

 

j.                                         Transfer or Resale.  Such Buyer
understands that, except as provided in the Registration Rights Agreement,
(i) the Securities have not been and are not being registered under the 1933 Act
or any state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) such Buyer shall
have delivered to the Company an opinion of counsel, in a generally acceptable
form, to the effect that such Securities to be sold, assigned or transferred may
be sold, assigned or transferred pursuant to an exemption from such
registration, or (C) such Buyer provides the Company with reasonable assurance
that such Securities have been or can be sold, assigned or transferred pursuant
to Rule 144 promulgated under the 1933 Act (or a successor rule thereto)
(“Rule 144”); and (ii) neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder.  As
used in this Agreement, “Person” means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization or a government or any department or agency thereof
or any other legal entity.

 

k.                                      Brokers and Finders. Other than the
Placement Agents and Collage Partners, a division of CIM Securities, LLC, a
Colorado limited liability company, as financial advisor to the Company, no
Person (as defined below) will, to such Buyer’s knowledge, have, as a result of
the transactions contemplated by this Agreement, any valid right, interest or
claim against or upon the Company or any other Buyer for any commission, fee or
other compensation pursuant to any agreement, arrangement or understanding
entered into by or on behalf of the Buyer.

 

l.                                          Certain Trading Activities. Other
than with respect to the transactions contemplated herein, since the time that
such Buyer was first contacted by the Company, the Placement Agents or any other
Person regarding the transactions contemplated hereby, neither the Buyer nor any
Affiliate of such Buyer which (i) had knowledge of the transactions contemplated
hereby, (ii) has or shares discretion relating to such Buyer’s investments or
trading or information concerning such Buyer’s investments, including in respect
of the Securities, and (iii) is subject to such Buyer’s review or input
concerning such Affiliate’s investments or trading (each a “Trading Affiliate”)
has directly or indirectly, nor has any Person acting on behalf of such Buyer or
Trading Affiliate, effected or agreed to effect any purchases or sales of the
securities of the Company (including, without limitation, any short sales
involving the Company’s securities). Notwithstanding the foregoing, in the case
of a

 

3

--------------------------------------------------------------------------------



 

Buyer and/or Trading Affiliate that is, individually or collectively, a
multi-managed investment bank or vehicle whereby separate portfolio managers
manage separate portions of such Buyer’s or Trading Affiliate’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Buyer’s or Trading
Affiliate’s assets, the representation set forth above shall apply only with
respect to the portion of assets managed by the portfolio manager that have
knowledge about the financing transaction contemplated by this Agreement.
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect short sales or similar transactions in the
future.

 

m.                                  Legends.  Each such Buyer understands that
the certificates or other instruments representing the Shares, except as set
forth below, shall bear a restrictive legend in substantially the following form
(the “1933 Act Legend”):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. 
THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN
THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR
(B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

 

Each such Buyer further understands that the legends referenced above shall be
removed, and the Company shall issue, pursuant to instructions provided by the
Company to the Transfer Agent, a certificate or book-entry statement without
such legend to the holder of the applicable Securities upon which it is stamped
or issue to such holder by electronic delivery at the applicable balance account
at the Depository Trust Company (“DTC”), only if (i) such Securities are
registered for resale under the 1933 Act (provided that, if a Buyer is selling
pursuant to the registration statement, such Buyer agrees to only sell such
Securities during such time that the registration statement is effective and not
withdrawn or suspended, and only as permitted by the registration statement),
(ii) such Securities are sold or transferred pursuant to Rule 144 (if the
transferor is not an Affiliate of the Company), or (iii) such Shares are
eligible for sale under Rule 144, without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
such securities and without volume or manner-of-sale restrictions.

 

n.                                      Authorization; Enforcement; Validity. 
To the extent a Buyer is a corporation, partnership, limited liability company
or other entity, such Buyer is a validly existing corporation, partnership,
limited liability company or other entity and has the requisite corporate,
partnership, limited liability or other organizational power and authority to
enter into the transactions contemplated by the Transaction Documents.  To the
extent a Buyer is an individual, such Buyer has the legal capacity to enter into
the transactions contemplated by the Transaction Documents.  This Agreement and
the Registration Rights Agreement have been duly and validly authorized (as
applicable), executed and delivered on behalf of a Buyer and are legal, valid
and binding agreements of such Buyer, enforceable against such Buyer in
accordance with their respective terms, except as may be limited by bankruptcy,
insolvency, fraudulent conveyance or similar laws affecting creditors’ rights
generally and general principles of equity.

 

o.                                      No Conflicts.  The execution, delivery
and performance by each such Buyer of the Transaction Documents and the
consummation by Buyer of the transactions contemplated thereby will not (i) in
the case that Buyer is a corporation, partnership, limited liability company or
other entity, result in a violation of the organizational documents of Buyer,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Buyer is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such Buyer,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.

 

4

--------------------------------------------------------------------------------



 

p.                                      Residency.  Each such Buyer’s residence
(if an individual) or offices in which its investment decision with respect to
the Securities was made (if an entity) are located at the address immediately
below Buyer’s name on its signature page.

 

q.                                      Representations by Non-United States
persons. If Buyer is not a United States person, the Buyer hereby represents
that the Buyer has satisfied the laws of the Buyer’s jurisdiction in connection
with any invitation to subscribe for the Securities or any use of the
Transaction Documents, including (i) the legal requirements within the Buyer’s
jurisdiction for the purchase of the Securities, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale or transfer of the Securities. The Buyer’s subscription and payment for,
and the Buyer’s continued beneficial ownership of, the Securities will not
violate any applicable securities or other laws of the Buyer’s jurisdiction.

 

r.                                         No “Bad Actor” Disqualification
Events. Neither (i) the Buyer, (ii) any of its directors, executive officers,
other officers that may serve as a director or officer of any company in which
it invests, general partners or managing members, nor (iii) any beneficial owner
of the Company’s voting equity securities (in accordance with Rule 506(d) of the
Securities Act) held by the Buyer is subject to any Disqualification Event,
except for Disqualification Events covered by Rule 506(d)(2)(ii) or (iii) or
(d)(3) under the Securities Act and disclosed reasonably in advance of the
Closing in writing in reasonable detail to the Company.

 

s.                                        Anti-Money Laundering Laws.  Such
Buyer represents and warrants to, and covenants with, the Company that: (i) such
Buyer is in compliance with the regulations administered by the U.S. Department
of the Treasury (“Treasury”) Office of Foreign Assets Control; (ii) such Buyer,
its parents, subsidiaries, affiliated companies, officers, directors and
partners, and to such Buyer’s knowledge, its stockholders, owners, employees,
and agents, are not on the List of Specially Designated Nationals and Blocked
Persons maintained by Treasury and have not been designated by Treasury as a
financial institution of primary money laundering concern subject to special
measures under Section 311 of the USA PATRIOT Act, Pub. L. 107-56; (iii) to such
Buyer’s knowledge, the funds to be used to acquire the Securities are not
derived from activities that contravene applicable anti-money laundering laws
and regulations; (iv) such Buyer is in compliance in all material respects with
applicable anti money laundering laws and regulations and has implemented anti
money laundering procedures that are designed to comply with applicable
anti-money laundering laws and regulations, including, as applicable, the
requirements of the Bank Secrecy Act, as amended by the USA PATRIOT Act, Pub. L.
107 56; and (v) to the best of its knowledge none of the funds to be provided by
such Buyer are being tendered on behalf of a person or entity who has not been
identified to such Buyer.

 

3.                                      REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.

 

The Company represents and warrants, as of the date of this Agreement and the
Closing Date to each of the Buyers and to the Placement Agents that:

 

a.                                      Organization and Qualification.  Except
as disclosed in the SEC Documents, the Company does not directly or indirectly
own any security or beneficial ownership interest, in any other Person
(including through joint venture or partnership agreements) or have any interest
in any other Person.  Each of the Company and the Subsidiaries is a corporation
and is duly organized under the laws of the jurisdiction in which it is
incorporated and has the requisite corporate power and authority to own its
properties, and to carry on its business as now being conducted.  The Company is
duly qualified to do business and is in good standing in every jurisdiction
which requires such qualification, except to the extent that the failure to be
so qualified or be in good standing would not be reasonably expected to have a
Material Adverse Effect.  As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on (i) the condition (financial or otherwise),
prospects, earnings, business or properties of the Company and the Subsidiaries,
taken as a whole, whether or not arising from transactions in the ordinary
course of business or (ii) the ability of the Company to perform its obligations
under the Transaction Documents.  Except as disclosed in the SEC Documents, the
Company holds all right, title and interest in and to 100% of the capital stock,
equity or similar interests of each of the Subsidiaries, in each case, free and
clear of any perfected security interest or any other Lien.  For purposes of
this Agreement, “Lien” means, with respect to any asset, any mortgage, lien,
pledge, hypothecation, charge, security interest, encumbrance or adverse claim
of any kind or any restrictive covenant, condition, restriction or exception of
any

 

5

--------------------------------------------------------------------------------



 

kind that has the practical effect of creating a mortgage, lien, pledge,
hypothecation, charge, security interest, encumbrance or adverse claim of any
kind; and “Subsidiary” means any entity in which the Company, directly or
indirectly, owns any of the outstanding capital stock, equity or similar
interests or voting power of such entity at the time of this Agreement or at any
time hereafter, whether directly or through any other Subsidiary.  As of the
date of this Agreement, the Company has no Subsidiaries.

 

b.                                      Authorization; Enforcement; Validity. 
The Company has the requisite corporate power and authority to enter into and
perform its obligations under each of this Agreement and the Registration Rights
Agreement in connection with the transactions contemplated hereby and thereby
(collectively, the “Transaction Documents”), and to issue and deliver the
Securities in accordance with the terms hereof and of the other Transaction
Documents.  The execution and delivery of the Transaction Documents by the
Company, and the consummation by the Company of the transactions contemplated
hereby and thereby, including the issuance of the Securities, have been duly
authorized by the Board of Directors of the Company (the “Company Board”) and no
further consent or authorization is required by the Company or its
stockholders.  This Agreement and the other Transaction Documents dated of even
date herewith have been duly executed and delivered by the Company, and
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, except as may be limited by
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors’ rights generally and general principles of equity.  As of the
Closing, the Transaction Documents dated after the date of this Agreement and on
or prior to the date of the Closing shall have been duly executed and delivered
by the Company and shall constitute the legal, valid and binding obligations of
the Company, enforceable against the Company in accordance with their terms,
except as may be limited by bankruptcy, insolvency, fraudulent conveyance or
similar laws affecting creditors’ rights generally and general principles of
equity.

 

c.                                       Capitalization.  The authorized capital
stock of the Company consists of (i) 100,000,000 shares of Common Stock, of
which, as of September 30, 2019, 17,134,190 shares are issued and outstanding
and 4,628,012 shares are currently outstanding and reserved for issuance
pursuant to the Company’s stock option, restricted stock and stock purchase
plans, including, stock options representing 3,767,571 shares of Common Stock
that have been granted to employees and are currently outstanding, and stock
options representing 860,441 shares of Common Stock that are currently reserved,
including 180,000 under the Company’s 2019 Employee Stock Purchase Plan, and
(ii) 10,000,000 shares of preferred stock, $0.0001 par value, of which, as of
September 30, 2019, zero shares are issued and outstanding.  All of such
outstanding or issuable shares of the Company have been, or upon issuance will
be, validly issued and are, or upon issuance will be, fully paid and
nonassessable.  Except as disclosed in the SEC Documents (as defined below),
and/or waived prior to the date hereof, (A) no shares of the capital stock of
the Company are subject to preemptive rights or any other similar rights or any
Liens suffered or permitted by the Company; (B) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into or
exchangeable or exercisable for, any shares of capital stock of the Company or
any of the Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of the Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of the
Subsidiaries, or options, warrants or scrip for rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into or exercisable or exchangeable for, any shares of capital stock
of the Company or any of the Subsidiaries; (C) except as disclosed in the SEC
Documents, there are no agreements or arrangements under which the Company or
any of the Subsidiaries is obligated to register the sale of any of their
securities under the 1933 Act (except the Registration Rights Agreement);
(D) there are no outstanding securities or instruments of the Company or any of
the Subsidiaries that contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which the
Company or any of the Subsidiaries is or may become bound to redeem a security
of the Company and no other stockholder or similar agreement to which the
Company or any of the Subsidiaries is a party; (E) there are no securities or
instruments containing anti-dilution or similar provisions that will or may be
triggered by the issuance of the Shares; and (F) the Company does not have any
stock appreciation rights or “phantom stock” plans or agreements or any similar
plan or agreement.

 

d.                                      Issuance of Shares.  The Shares have
been duly and validly authorized and, when issued and paid for pursuant to this
Agreement, will be validly issued, fully paid and nonassessable, and shall be
free and clear of all encumbrances and restrictions, except as disclosed in the
SEC Documents and for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws.  The issuance by the

 

6

--------------------------------------------------------------------------------



 

Company of the Shares is in compliance with all applicable federal and state
securities laws and exempt from registration under the 1933 Act and applicable
state securities laws.

 

e.                                       No Conflicts.

 

(i)                                     The execution and delivery of the
Transaction Documents by the Company and, to the extent applicable, the
Subsidiaries, the performance by such parties of their obligations thereunder
and the consummation by such parties of the transactions contemplated hereby and
thereby will not (A) result in a violation of the Company’s Amended and Restated
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), the Company’s Amended and Restated Bylaws,
as amended and as in effect on the date hereof (the “Bylaws”) or any
organizational documents of the Subsidiaries; (B) conflict with, or constitute a
breach or default (or an event which, with the giving of notice or lapse of time
or both, constitutes or would constitute a breach or default) under, or give to
others any right of termination, amendment, acceleration or cancellation of, or
other remedy with respect to, any agreement, indenture or instrument to which
the Company or any of the Subsidiaries is a party; or (C) result in a violation
of any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations) applicable to the Company or any of the
Subsidiaries or by which any property or asset of the Company or any of the
Subsidiaries is bound or affected, except in the case of both (B) and (C) above,
as would reasonably be expected to have a Material Adverse Effect.  The
execution, delivery and performance by the Company of the Transaction Documents
and the filings contemplated by the Registration Rights Agreement, the offer,
issuance and sale of the Securities require no consent of, action by or in
respect of, or filing with, any person, governmental body, agency, or official
other than (a) filings that have been made pursuant to applicable state
securities laws, (b) post-sale filings pursuant to applicable state and federal
securities laws, (c) filings pursuant to the rules and regulations of any
securities exchange on which the Securities may be listed and (d) filing of the
registration statement required to be filed by the Registration Rights
Agreement, each of which the Company has filed or undertakes to file within the
applicable time.  All consents, authorizations, orders, filings and
registrations that the Company is or has been required to obtain as described in
the preceding sentence have been obtained or effected on or prior to the date of
this Agreement or shall be obtained or effected prior to the applicable due date
thereafter, as provided by applicable law, this Agreement or otherwise.

 

(ii)                                  Neither the Company nor any of the
Subsidiaries has violated any material term of its Certificate of Incorporation,
Bylaws or other organizational documents.  Neither the Company nor any of the
Subsidiaries has violated any material term of or has been in default under (or
with the giving of notice or lapse of time or both would have been in violation
of or default under) any contract, agreement, mortgage, indebtedness, indenture,
instrument, judgment, decree or order or any statute, rule or regulation
applicable to it, which violation or default would or would reasonably be
expected to have a Material Adverse Effect.  The business of the Company and/or
the Subsidiaries has not been conducted in violation of any law, ordinance or
regulation of any governmental entity, which violation would or would reasonably
be expected to have a Material Adverse Effect.

 

f.                                  SEC Documents; Financial Statements;
Sarbanes-Oxley.

 

(i)                                     Since May 13, 2019, the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC pursuant to the reporting requirements of the
Securities Exchange Act of 1934 Act, as amended (the “1934 Act”) (all of the
foregoing filed prior to the date this representation is made (including all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein) and including the registration
statement filed on Form S-1 on April 12, 2019, and as thereafter amended on
April 24, 2019 and April 29, 2019, collectively being hereinafter referred to as
the “SEC Documents”).  The Company has made available to the Buyers or their
respective representatives, or filed and made publicly available on the SEC’s
Electronic Data Gathering, Analysis, and Retrieval system (or successor thereto)
(“EDGAR”) no less than two (2) days prior to the date this representation is
made, true and complete copies of the SEC Documents.  Each of the SEC Documents
was filed with the SEC within the time frames prescribed by the SEC for the
filing of such SEC Documents such that each filing was timely filed with the
SEC.  As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC Documents.  None of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  Since the filing
of the SEC Documents, no event has

 

7

--------------------------------------------------------------------------------



 

occurred that would require an amendment or supplement to any of the SEC
Documents and as to which such an amendment has not been filed and made publicly
available on the SEC’s EDGAR system no less than two (2) days prior to the date
this representation is made.  The Company has not received any written comments
from the SEC staff that have not been resolved to the satisfaction of the SEC
staff.

 

(ii)                                  As of their respective dates, the
consolidated financial statements of the Company and the Subsidiaries included
in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto.  Such financial statements have been prepared in
accordance with United States generally accepted accounting principles (“GAAP”),
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes) and fairly present in all material respects the consolidated
financial position of the Company and the Subsidiaries as of the dates thereof
and the consolidated results of their operations and cash flows for the periods
then ended (subject, in the case of unaudited statements for periods subsequent
to December 31, 2018, to normal year-end audit adjustments).  None of the
Company, the Subsidiaries and their respective officers, directors and
Affiliates or, to the Company’s Knowledge (as defined below), any stockholder of
the Company has made any filing with the SEC (other than the SEC Documents),
issued any press release or made, distributed, paid for or approved (or engaged
any other Person to make or distribute) any other public statement, report,
advertisement or communication on behalf of the Company or any of the
Subsidiaries that contains any untrue statement of a material fact or omits any
statement of material fact necessary in order to make the statements therein, in
the light of the circumstances under which they are or were made, not misleading
or has provided any other information to the Buyers, including information
referred to in Section 2.d, that contains any untrue statement of a material
fact or, with respect to written information, omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they are or were made, not misleading.  The Company is
not required to file and will not be required to file any agreement, note,
lease, mortgage, deed or other instrument entered into prior to the date this
representation is made and to which the Company or any of the Subsidiaries is a
party or by which the Company or any of the Subsidiaries is bound that has not
been previously filed as an exhibit (including by way of incorporation by
reference) to the Company’s reports filed or made with the SEC under the
1934 Act.  To the Company’s Knowledge, the accounting firm that expressed its
opinion with respect to the consolidated financial statements included in the
Company’s most recently filed Form S-1, and reviewed the consolidated financial
statements included in the Company’s most recently filed quarterly report on
Form 10-Q, was an independent registered public accounting firm pursuant to the
standards set forth in Rule 2-01 of Regulation S-X promulgated by the SEC and as
required by the applicable rules and guidance from the Public Company Accounting
Oversight Board (United States), and such firm was otherwise qualified to render
such opinion under applicable law and the rules and regulations of the SEC. 
There is no transaction, arrangement or other relationship between the Company
and an unconsolidated or other off-balance-sheet entity that is required to be
disclosed by the Company in its reports pursuant to the 1934 Act that has not
been so disclosed in the SEC Documents.

 

(iii)                               The Company is in all material respects in
compliance with applicable provisions of the Sarbanes-Oxley Act of 2002, as
amended, and the rules and regulations thereunder (collectively,
“Sarbanes-Oxley”).

 

(iv)                              Since May 13, 2019, except as disclosed in the
SEC Documents, to the Company’s Knowledge, neither the Company nor any of the
Subsidiaries nor, any director, officer or employee, of the Company or any of
the Subsidiaries, has received or otherwise obtained any material complaint,
allegation, assertion or claim, whether written or oral, regarding the
accounting or auditing practices, procedures, methodologies or methods of the
Company or any of the Subsidiaries or its internal accounting controls,
including any complaint, allegation, assertion or claim that the Company or any
of the Subsidiaries has engaged in questionable accounting or auditing
practices.  No attorney representing the Company or any of the Subsidiaries,
whether or not employed by the Company or any of the Subsidiaries, has reported
evidence of a material violation of securities laws, breach of fiduciary duty or
similar violation by the Company or any of the Subsidiaries or any of their
respective officers, directors, employees or agents to the Company Board or any
committee thereof or to any director or officer of the Company pursuant to
Section 307 of Sarbanes-Oxley, and the SEC’s rules and regulations promulgated
thereunder.  Since May 13, 2019, there have been no internal or SEC
investigations regarding accounting or revenue recognition discussed with,
reviewed by or initiated at the direction of the chief executive

 

8

--------------------------------------------------------------------------------



 

officer, principal financial officer, the Company Board or any committee
thereof.  The Company is not, and never has been, a “shell company” (as defined
in Rule 12b-2 under the 1934 Act).

 

(v)                                 As used in this Agreement, the “Company’s
Knowledge” and similar language means, unless otherwise specified, the actual
knowledge of any “officer” (as such term is defined in Rule 16a-1 under the 1934
Act) of the Company, including Shoshana Shendelman, Mark Vignola and Riccardo
Perfetti, and the knowledge any such Person would be expected to have after
reasonable due diligence inquiry.

 

g.                                       Internal Accounting Controls;
Disclosure Controls and Procedures.  The Company and each of its subsidiaries
maintain a system of internal accounting controls designed to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles in the United States and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company and its subsidiaries’ internal controls over financial reporting are
effective and the Company and its subsidiaries are not aware of any material
weakness in their internal controls over financial reporting. The Company and
its subsidiaries maintain “disclosure controls and procedures” (as such term is
defined in Rule 13a-15(e) under the Securities and Exchange Act 1934, as
amended, and the rules and regulations promulgated thereunder (the “Exchange
Act”); and such disclosure controls and procedures are effective.

 

h.                                      Absence of Certain Changes.  Except as
disclosed in any SEC Documents that were filed with the SEC at least two
(2) days prior to the date of this Agreement, since May 13, 2019, there have
been no events, occurrences or developments that have or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.  The Company has not taken any steps to seek protection pursuant to any
bankruptcy law nor, to the Company’s Knowledge, do any creditors of the Company
intend to initiate involuntary bankruptcy proceedings nor, to the Company’s
Knowledge, is there any fact that would reasonably lead a creditor to do so.
 The Company has not, since the date of the latest financial statements included
within its SEC Documents, materially altered its method of accounting or the
manner in which it keeps its books and records.

 

i.                                          Absence of Litigation.  Since
May 13, 2019, except as disclosed in the SEC Documents, (i) there is no action,
suit or proceeding, or, to the Company’s Knowledge, any inquiry or investigation
before or by any court, public board or other Governmental Authority (as defined
below) pending or, to the Company’s Knowledge, threatened against or affecting
the Company, the Common Stock or any of the Subsidiaries, any Employee Benefit
Plan (as defined below), or any of the Company’s or the Subsidiaries’ officers
or directors in their capacities as such, and (ii) to the Company’s Knowledge,
none of the directors or officers of the Company has been involved (as a
plaintiff, defendant, witness or otherwise) in securities-related litigation.
The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the
Exchange Act or the 1933 Act.

 

j.                                         Compliance with Healthcare Laws and
Regulations.  (i) Except as described in the SEC Documents, the preclinical and
clinical studies conducted by or, to the knowledge of the Company, on behalf of
or sponsored by the Company or its subsidiaries, or in which the Company or its
subsidiaries have participated, that are described in the SEC Documents, or the
results of which are referred to in the SEC Documents, were, and if still
pending are, being conducted in all material respects in accordance with
standard medical and scientific research standards and procedures for products
or product candidates comparable to those being developed by the Company and all
applicable statutes and all applicable rules and regulations of the U.S. Food
and Drug Administration and comparable regulatory agencies outside of the United
States to which they are subject, including the European Medicines Agency
(collectively, the “Regulatory Authorities”) and Good Clinical Practice and Good
Laboratory Practice requirements; (ii) the descriptions in the SEC Documents of
the results of such studies are accurate and complete descriptions in all
material respects and fairly present the data derived there-from; (iii) the
Company has no knowledge of any other studies not described in SEC Documents,
the results of which are inconsistent with or call into question the results
described or referred to in the SEC Documents; (iv) the Company and its
subsidiaries have operated at all times and are currently in compliance in all
material respects with all applicable statutes, rules and regulations of the
Regulatory Authorities, except where such non-compliance

 

9

--------------------------------------------------------------------------------



 

would not, individually or in the aggregate, have a Material Adverse Effect; and
(v) neither the Company nor any of its subsidiaries, to the Company’s knowledge,
have received any written notices, correspondence or other communications from
the Regulatory Authorities or any other governmental agency requiring or
threatening the termination, material modification or suspension of any
preclinical or clinical studies that are described in the SEC Documents or the
results of which are referred to in the SEC Documents, other than ordinary
course communications with respect to modifications in connection with the
design and implementation of such studies, and, to the Company’s knowledge,
there are no reasonable grounds for the same. The Company has not failed to file
with the Regulatory Authorities any required filing, declaration, listing,
registration, report or submission with respect to the Company’s product
candidates that are described or referred to in the SEC Documents, except where
such failure would not, individually or in the aggregate, have a Material
Adverse Effect; all such filings, declarations, listings, registrations, reports
or submissions were in material compliance with applicable laws when filed; and
no deficiencies regarding compliance with applicable law have been asserted by
any applicable regulatory authority with respect to any such filings,
declarations, listings, registrations, reports or submissions.

 

k.                                Acknowledgment Regarding Buyer’s Purchase of
the Shares.  The Company acknowledges and agrees that each of the Buyers is
acting solely in the capacity of an arm’s-length purchaser with respect to the
Company in connection with the Transaction Documents and the transactions
contemplated hereby and thereby.  The Company further acknowledges that each
Buyer is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by any of the
Buyers or any of their respective representatives or agents in connection with
the Transaction Documents and the transactions contemplated hereby and thereby
is merely incidental to such Buyer’s purchase of the Shares.  The Company
further represents to each Buyer that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

 

l.                                    No Material Adverse Effect; No Undisclosed
Liabilities.  Since May 13, 2019, there has been no Material Adverse Effect. 
Other than (i) the liabilities assumed or created pursuant to this Agreement and
the other Transaction Documents, (ii) liabilities accrued for in the latest
balance sheet included in the Company’s most recent periodic report (on
Form 10-Q or Form 10-K) (the date of such balance sheet, the “Latest Balance
Sheet Date”) and (iii) liabilities incurred in the ordinary course of business
consistent with past practices since the Latest Balance Sheet Date, the Company
and the Subsidiaries do not have any other liabilities (whether fixed or
unfixed, known or unknown, absolute or contingent, asserted or unasserted,
choate or inchoate, liquidated or unliquidated, or secured or unsecured, and
regardless of when any action, claim, suit or proceeding with respect thereto is
instituted).

 

m.                            General Solicitation.  Neither the Company, nor
any of its affiliates, nor any Person acting on its or their behalf, has engaged
or will engage in any form of general solicitation or general advertising
(within the meaning of Regulation D under the 1933 Act) in connection with the
offer or sale of the Securities.

 

n.                                No Integrated Offering.  Neither the Company,
nor any of its affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would require
registration of any of the Securities under the 1933 Act or cause this offering
of the Securities to be integrated with prior offerings by the Company for
purposes of the 1933 Act or any applicable stockholder approval provisions of
any authority.

 

o.                                Employee Relations.  No labor problem or
dispute with the employees of the Company or any of its subsidiaries exists or,
to the Company’s knowledge, is threatened or imminent, and the Company is not
aware of any existing or imminent labor disturbance by the employees of any of
its or its subsidiaries’ principal suppliers, contractors or customers, that
could have a Material Adverse Effect, except as set forth in or contemplated in
the SEC Documents.

 

p.                                Employee Benefits.  None of the following
events has occurred or exists: (i) a failure to fulfill the obligations, if any,
under the minimum funding standards of Section 302 of the United States Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and the
regulations and published interpretations thereunder with respect to a Plan (as
defined below), determined without regard to any waiver of such obligations or
extension of any amortization period that would reasonably be expected to have a
Material Adverse Effect;

 

10

--------------------------------------------------------------------------------



 

(ii) an audit or investigation by the Internal Revenue Service, the U.S.
Department of Labor, the Pension Benefit Guaranty Corporation or any other
federal or state governmental agency or any foreign regulatory agency with
respect to the employment or compensation of employees by any of the Company or
any of its subsidiaries that would reasonably be expected to have a Material
Adverse Effect; (iii) any breach of any contractual obligation, or any violation
of law or applicable qualification standards, with respect to the employment or
compensation of employees by the Company or any of its subsidiaries that would
reasonably be expected to have a Material Adverse Effect. None of the following
events has occurred or is reasonably likely to occur: (i) a material increase in
the aggregate amount of contributions required to be made to all Plans in the
current fiscal year of the Company and its subsidiaries compared to the amount
of such contributions made in the most recently completed fiscal year of the
Company and its subsidiaries; (ii) a material increase in the “accumulated
post-retirement benefit obligations” (within the meaning of Statement of
Financial Accounting Standards 106) of the Company and its subsidiaries compared
to the amount of such obligations in the most recently completed fiscal year of
the Company and its subsidiaries; (iii) any event or condition giving rise to a
liability under Title IV of ERISA that could reasonably be expected to have a
Material Adverse Effect; or (iv) the filing of a claim by one or more employees
or former employees of the Company or any of its subsidiaries related to their
employment that would reasonably be expected to have a Material Adverse Effect.
For purposes of this paragraph, the term “Plan” means a plan (within the meaning
of Section 3(3) of ERISA) subject to Title IV of ERISA with respect to which the
Company or any of its subsidiaries may have any liability.

 

q.                                      Intellectual Property Rights.

 

(i)                                     Except as disclosed in the SEC
Documents, and as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) the Company and its
subsidiaries own, possess, or have valid and enforceable licenses or other
rights to use, on reasonable terms, all patents, trademarks, service marks,
trade names, copyrights, licenses, inventions, trade secrets, technology,
know-how and other intellectual property (including all registrations and
applications for registration of, and all goodwill associated with, the
foregoing) (collectively, the “Intellectual Property”) that is used or held for
use in or, to the Company’s knowledge, is necessary for the conduct of the
business of the Company and its subsidiaries as now conducted or as proposed in
the SEC Documents to be conducted; (ii) to the Company’s knowledge, no third
party has infringed, misappropriated or otherwise violated any Intellectual
Property owned by or exclusively licensed to the Company or its subsidiaries;
(iii) to the Company’s knowledge, (A) neither the Company nor any of its
subsidiaries has infringed, misappropriated or otherwise violated any
Intellectual Property of any third party and (B) none of the product candidates
of the Company or any of its subsidiaries, if commercially sold or offered for
commercial sale, would infringe, misappropriate or otherwise violate any
Intellectual Property of any third party; (iv) to the Company’s knowledge, all
Intellectual Property owned by or exclusively licensed to the Company or its
subsidiaries is valid and enforceable; (v) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by any third
party: (A) challenging any of the Company’s or any of its subsidiaries’ rights
in or to any Intellectual Property owned by or exclusively licensed to the
Company or any of its subsidiaries; (B) challenging the inventorship, validity,
enforceability or scope of any Intellectual Property owned by or exclusively
licensed to the Company or any of its subsidiaries; or (C) alleging that the
Company or any of its subsidiaries has infringed, misappropriated or otherwise
violated, or would, upon the commercial sale or offer for commercial sale of any
product candidate of the Company or any of its subsidiaries, infringe,
misappropriate, or otherwise violate, any Intellectual Property of any third
party; and (vi) the Company and its subsidiaries have taken reasonable steps in
accordance with normal industry practice to maintain the confidentiality of all
Intellectual Property, the value of which to the Company or any of its
subsidiaries is contingent upon maintaining the confidentiality thereof.

 

(ii)                                  Except as may be included or incorporated
by reference in the SEC Documents, (x) to the Company’s knowledge, there has
been no material security breach or other material compromise of or relating to
any of the Company’s or its subsidiaries’ information technology and computer
systems, networks, hardware, software, data (including the data of their
respective customers, employees, suppliers, vendors and any third party data
maintained by or on behalf of them), equipment or technology (collectively, “IT
Systems and Data”) and (y) the Company and its subsidiaries have not been
notified of, and have no knowledge of any event or condition that would
reasonably be expected to result in, any material security breach or other
material compromise to their IT Systems and Data; (ii) the Company and its
subsidiaries are presently in compliance with all applicable laws or statutes
and all judgments, orders, rules and regulations of any court or arbitrator or
governmental or regulatory authority, internal policies and contractual
obligations relating to the privacy and security of IT Systems

 

11

--------------------------------------------------------------------------------



 

and Data and to the protection of such IT Systems and Data from unauthorized
use, access, misappropriation or modification, except as would not, in the case
of this clause (ii), individually or in the aggregate, have a Material Adverse
Effect; and (iii) the Company and its subsidiaries have implemented backup and
disaster recovery technology consistent with industry standards and practices.
The statements contained in the SEC Documents insofar as such statements
summarize legal matters, agreements, documents, or proceedings discussed
therein, are accurate and fair summaries of such legal matters, agreements,
documents or proceedings.

 

r.                                         Environmental Laws.  The Company and
its subsidiaries (i) are in compliance with any and all applicable foreign,
federal, state and local laws and regulations relating to the protection of
human health and safety, the environment or hazardous or toxic substances or
wastes, pollutants or contaminants (“Environmental Laws”), (ii) have received
and are in compliance with all permits, licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses
and (iii) have not received notice of any actual or potential liability under
any environmental law, except where such non-compliance with Environmental Laws,
failure to receive required permits, licenses or other approvals or liability
would not reasonably be expected, individually or in the aggregate, have a
Material Adverse Effect, except as set forth in or contemplated in the SEC
Documents (exclusive of any amendment or supplement thereto). Except as set
forth in the SEC Documents, neither the Company nor any of the subsidiaries has
been named as a “potentially responsible party” under the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended. In
the ordinary course of its business, the Company periodically reviews the effect
of Environmental Laws on the business, operations and properties of the Company
and its subsidiaries, in the course of which it identifies and evaluates
associated costs and liabilities (including, without limitation, any capital or
operating expenditures required for clean-up, closure of properties or
compliance with Environmental Laws, or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties). On the basis of such review, the Company has reasonably
concluded that such associated costs and liabilities would not, individually or
in the aggregate, have a Material Adverse Effect, except as set forth in or
contemplated in the SEC Documents.

 

s.                                        Real Property.  Each of the Company
and each of its subsidiaries owns or leases all such properties as are necessary
to the conduct of its operations as presently conducted, except as would not
reasonably be expected to have a Material Adverse Effect.

 

t.                                         Insurance.  The Company and each of
its subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as the Company reasonably
believes are prudent and customary in the businesses in which they are engaged;
all policies of insurance and fidelity or surety bonds insuring the Company or
any of its subsidiaries or their respective businesses, assets, employees,
officers and directors are in full force and effect; the Company and its
subsidiaries are in compliance with the terms of such policies and instruments
in all material respects; and there are no material claims by the Company or any
of its subsidiaries under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause; neither the Company nor any such subsidiary has been refused any
insurance coverage sought or applied for; and neither the Company nor any such
subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have reasonably be expected to have a Material
Adverse Effect, except as set forth in or contemplated in the SEC Documents.

 

u.                                      Regulatory Permits and Other Regulatory
Matters. The Company and its subsidiaries possess all licenses, certificates,
permits and other authorizations required to be issued by all applicable
authorities necessary to conduct their respective businesses, except for any
such failure to possess as would not reasonably be expected to have a Material
Adverse Effect; and neither the Company nor any such subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit which, individually or in the aggregate, if
the subject of an unfavorable decision, ruling or finding, would have a Material
Adverse Effect, except as set forth in or contemplated in the SEC Documents.

 

v.                                      Listing.  The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the 1934 Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the 1934 Act nor has the
Company received any

 

12

--------------------------------------------------------------------------------



 

notification that the SEC is contemplating terminating such registration.  The
Company has not, in the 12 months preceding the date hereof, received notice
from Nasdaq — Global Markets (the “Principal Market”) that the Company is not in
compliance with the listing or maintenance requirements of such Principal
Market.  The Company is as of the date hereof, will be as of the date of the
issuance of Shares pursuant to the Transaction Documents, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements.  The Common Stock is
eligible for clearing through DTC, through its Deposit/Withdrawal At Custodian
(DWAC) system, and the Company is eligible and participating in the Direct
Registration System (DRS) of DTC with respect to the Common Stock.

 

w.                                    Tax Status.  The Company has filed all tax
returns that are required to be filed or has requested extensions thereof
(except (i) in any case where such failure to file would not reasonably be
expected to have a Material Adverse Effect or (ii) as set forth in or
contemplated in the SEC Documents) and has paid all taxes required to be paid by
it and any other assessment, fine or penalty levied against it, to the extent
that any of the foregoing is due and payable, except (i) where any such failure
to pay, assessment, fine or penalty is currently being contested in good faith
or would not reasonably be expected to have a Material Adverse Effect or (ii) as
set forth in or contemplated in the SEC Documents.

 

x.                                      Transactions With Affiliates.  Except as
set forth in the SEC Documents, none of any Subsidiary’s officers or directors,
Persons who were officers or directors of the Company or any Subsidiary at any
time during the previous two years, stockholders, or affiliates of the Company
or any of the Subsidiaries, or with any individual related by blood, marriage or
adoption to any such individual (each a “Related Party”), is presently, or has
been within the past two years, a party to any transaction, contract, agreement,
instrument, commitment, understanding or other arrangement or relationship with
the Company or any of the Subsidiaries (other than directly for services as an
employee, officer and/or director), whether for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments or consideration to or from any such Related Party.  Except
as set forth in the SEC Documents, no Related Party of the Company or any of the
Subsidiaries or any of their respective Affiliates, has any direct or indirect
ownership interest in any Person (other than ownership of less than 1% of the
outstanding common stock of a publicly traded corporation) in which the Company
or any of the Subsidiaries has any direct or indirect ownership interest or has
a business relationship or with which the Company or any of the Subsidiaries
competes.  “Affiliate” for purposes hereof means, with respect to any Person,
another Person that, (i) is a director, officer, manager, managing member,
general partner or five percent or greater owner of equity interests in such
Person, or (ii) directly or indirectly, (1) has a common ownership with that
Person, (2) controls that Person, (3) is controlled by that Person or (4) shares
common control with that Person.  “Control” or “controls” for purposes hereof
means that a person or entity has the power, direct or indirect, to conduct or
govern the policies of another Person.

 

y.                                      Application of Takeover Protections. 
The Company and the Company Board have taken all necessary action, if any, in
order to render inapplicable any control share acquisition, business combination
or other similar anti-takeover provision under the Certificate of Incorporation
or the laws of the State of Delaware that is or could reasonably be expected to
become applicable to the Buyers as a result of the transactions contemplated by
this Agreement, including the Company’s issuance of the Shares and the Buyers’
ownership of the Securities.

 

z.                                       Rights Agreement.  The Company has not
adopted a stockholder rights plan (or “poison pill”) or similar arrangement
relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Company.

 

aa.                               Foreign Corrupt Practices and Certain Other
Federal Regulations.

 

(i)                                     Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee, affiliate or other person acting on behalf of the Company or any of
its subsidiaries is aware of or has taken any action, directly or indirectly,
that could result in a violation or a sanction for violation by such persons of
the Foreign Corrupt Practices Act of 1977 or the U.K. Bribery Act 2010, each as
may be amended, or similar law of any other relevant jurisdiction, or the
rules or regulations thereunder to which the Company, its subsidiaries and its
controlled affiliates are subject; and the Company and its subsidiaries have
instituted and maintain policies and procedures designed to ensure compliance
therewith. No part of the proceeds of the offering will be used, directly or
indirectly, in violation of the Foreign Corrupt Practices Act of 1977 or the
U.K.

 

13

--------------------------------------------------------------------------------



 

Bribery Act 2010, each as may be amended, or similar law of any other relevant
jurisdiction, or the rules or regulations thereunder.

 

(ii)                                  The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements and the money
laundering statutes and the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.

 

(iii)                               Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or affiliate of the Company or any of its subsidiaries (i) is, or is
controlled or 50% or more owned in the aggregate by or is acting on behalf of,
one or more individuals or entities that are currently the subject of any
sanctions administered or enforced by the United States (including any
administered or enforced by the Office of Foreign Assets Control of the U.S.
Department of the Treasury, the U.S. Department of State or the Bureau of
Industry and Security of the U.S. Department of Commerce), the United Nations
Security Council, the European Union, a member state of the European Union
(including sanctions administered or enforced by Her Majesty’s Treasury of the
United Kingdom) or other relevant sanctions authority (collectively, “Sanctions”
and such persons, “Sanctioned Persons” and each such person, a “Sanctioned
Person”), (ii) is located, organized or resident in a country or territory that
is, or whose government is, the subject of Sanctions that broadly prohibit
dealings with that country or territory (collectively, “Sanctioned Countries”
and each, a “Sanctioned Country”) or (iii) will, directly or indirectly, use the
proceeds of this offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other individual or entity
in any manner that would result in a violation of any Sanctions by, or could
result in the imposition of Sanctions against, any individual or entity
(including any individual or entity participating in the offering, whether as
underwriter, advisor, investor or otherwise).

 

(iv)                              Neither the Company nor any of its
subsidiaries has engaged in any dealings or transactions with or for the benefit
of a Sanctioned Person, or with or in a Sanctioned Country, in the preceding
three years, nor does the Company or any of its subsidiaries have any plans to
engage in dealings or transactions with or for the benefit of a Sanctioned
Person, or with or in a Sanctioned Country.

 

bb.                               No Other Agreements.  The Company has not,
directly or indirectly, made any agreements with any Buyers relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents.

 

cc.                                 Investment Company.  The Company is not, and
upon the Closing will not be, an “investment company,” a company controlled by
an “investment company,” or an “affiliated person” of, or “promoter” or
“principal underwriter” for, an “investment company,” as such terms are defined
in the Investment Company Act of 1940, as amended.

 

dd.                               No Disqualification Events.  None of the
Company, any of its predecessors, any director, executive officer, other officer
of the Company participating in the offering contemplated hereby, any beneficial
owner (as that term is defined in Rule 13d-3 under the 1934 Act) of 20% or more
of the Company’s outstanding voting equity securities, calculated on the basis
of voting power, any “promoter” (as that term is defined in Rule 405 under the
1933 Act) connected with the Company in any capacity at the time of the Closing,
any placement agent or dealer participating in the offering of the Securities
and any of such agents’ or dealer’s directors, executive officers, other
officers participating in the offering of the Securities (each, a “Covered
Person” and, together, “Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the 1933 Act (a
“Disqualification Event”).  The Company has exercised reasonable care to
determine (i) the identity of each person that is a Covered Person; and
(ii) whether any Covered Person is subject to a Disqualification Event.  The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e).  With respect to each Covered Person, the Company has
established procedures reasonably designed to ensure that the Company receives
notice from each such Covered Person of (x) any Disqualification Event relating
to that Covered Person, and (y) any event that would, with the passage of time,
become a Disqualification

 

14

--------------------------------------------------------------------------------



 

Event relating to that Covered Person; in each case occurring up to and
including the Closing Date.  The Company is not for any other reason
disqualified from reliance upon Rule 506 of Regulation D for purposes of the
offer and sale of the Securities.

 

ee.                                 Manipulation of Prices. Securities.  Except
as set forth in the SEC Documents, none of the Company or the Subsidiaries, or
any of their respective officers, directors or Affiliates and, to the Company’s
Knowledge, no one acting on any such Person’s behalf has, (A) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company or any Subsidiary to
facilitate the sale or resale of any of the Securities, (B) sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
Securities, or (C) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company or any
Subsidiary, other than, in the case of clauses (B) and (C), compensation paid to
the Placement Agents in connection with the placement of the Securities.

 

ff.                                   Disclosure.  The Company understands and
confirms that each of the Buyers will rely on the foregoing representations in
effecting transactions in securities of the Company.  Taken as a whole, all
disclosure provided to the Buyers regarding the Company, its business and the
transactions contemplated hereby, including the Schedules to this Agreement,
furnished by or on behalf of the Company is true and correct and does not
contain any untrue statement of a material fact or with respect to written
information omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.

 

4.                                      COVENANTS.

 

a.                                      Best Efforts.  Each party shall use its
best efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Sections 5 and 6 of this Agreement.

 

b.                                      Form D and Blue Sky.  The Company agrees
to timely file a Form D with respect to the Securities as required under
Regulation D and, upon request, to provide a copy thereof to each Buyer promptly
after such filing.  The Company shall, on or before the Closing Date, take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Securities for, sale to the Buyers at the
Closing occurring on the Closing Date pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide promptly upon the request of any Buyers evidence of any such
action so taken.  The Company shall make all filings and reports relating to the
offer and sale of the Securities required under applicable securities or “Blue
Sky” laws of the states of the United States following the Closing Date.

 

c.                                       Reporting Status.  From the date of
this Agreement until the first date on which the Securities cease to be
Registrable Securities (as defined in the Registration Rights Agreement) (the
period ending on such date, the “Reporting Period”), the Company shall timely
(including by giving effect to any extensions pursuant to Rule 12b-25 of the
1934 Act) file all reports required to be filed with the SEC pursuant to the
1934 Act.

 

d.                                      Use of Proceeds.  The Company will use
the proceeds from the sale of the Shares (i) first to pay expenses related to
the sale of the Securities, and (ii) thereafter for development of its product
candidates.

 

e.                                       Expenses.  At the Closing, the Company
and the Buyers shall each pay all of their own legal, due diligence and other
expenses, including fees and expenses of attorneys, investigative and other
consultants and travel costs and all other expenses, relating to negotiating and
preparing the Transaction Documents and consummating the transactions
contemplated hereby and thereby.  The Company shall pay all Transfer Agent fees
incurred in connection with the sale and issuance of the Securities to the
Buyers.

 

f.                                        Disclosure of Transactions and Other
Material Information.  The Company shall file, within the timeframe required
under applicable SEC rules, one or more Current Reports on Form 8-K with the SEC
describing the terms of the transactions contemplated by the Transaction
Documents and including as exhibits to such Form 8-K this Agreement and the
Registration Rights Agreement (such Form or Forms 8-K, collectively, the
“Announcing Form 8-K”).  Unless required by applicable law or a rule of the
Principal Market, the Company

 

15

--------------------------------------------------------------------------------



 

shall not make any public announcement regarding the transactions contemplated
hereby or the other Transaction Documents prior to the Closing Date.  The
Company shall not, and shall cause each of its Subsidiaries and its and each of
their respective officers, directors, employees and agents to not, provide any
Buyer with any material non-public information regarding the Company or any of
its Subsidiaries from and after the filing of the Announcing Form 8-K with the
SEC without the express prior written consent of such Buyer, unless prior
thereto such Buyer shall have executed a written agreement regarding the
confidentiality and use of such information.  Subject to the foregoing, neither
the Company nor any Buyer shall issue any press releases or any other public
statements with respect to the transactions contemplated hereby or disclosing
the name of any Buyer; provided, however, that the Company shall be entitled,
without the prior approval of any Buyer, to make any press release or other
public disclosure with respect to such transactions (i) in substantial
conformity with the Announcing Form 8-K and contemporaneously therewith and
(ii) as is required by applicable law and regulations (provided that each Buyer
shall be consulted by the Company in connection with any such press release or
other public disclosure prior to its release and shall be provided with a copy
thereof), and provided further, that the Company may issue any other
announcement or press release regarding the transactions contemplated hereby, so
long as such announcement or press release does not disclose the name of any
Buyer.  Notwithstanding anything to the contrary herein, in the event that the
Company believes that a notice or communication to any Buyer contains material,
non-public information relating to the Company or any of the Subsidiaries, the
Company shall so indicate to the Buyers contemporaneously with delivery of such
notice or communication, and such indication shall provide the Buyers the means
to refuse to receive such notice or communication; and in the absence of any
such indication, the holders of the Securities shall be allowed to presume that
all matters relating to such notice or communication do not constitute material,
non-public information relating to the Company or any of the Subsidiaries.  Upon
receipt or delivery by the Company or any of the Subsidiaries of any notice in
accordance with the terms of the Transaction Documents, unless the Company has
in good faith determined that the matters relating to such notice do not
constitute material, non-public information relating to the Company or the
Subsidiaries, the Company shall within one Business Day after any such receipt
or delivery publicly disclose such material, non-public information.

 

g.                                       USA PATRIOT Act, Investor Secrecy Act
and Office of Foreign Assets Control.  As required by federal law and each
Buyer’s policies and practices, each Buyer may need to obtain, verify and record
certain customer identification information and documentation in connection with
opening or maintaining accounts, or establishing or continuing to provide
services, and, from the date of this Agreement until the end of the Reporting
Period, the Company agrees to, and shall cause each of the Subsidiaries to,
provide such information to each Buyer.

 

h.                                      Regulation M.  Neither the Company, nor
the Subsidiaries nor any Affiliates of the foregoing, has taken or shall take
any action prohibited by Regulation M under the 1934 Act, in connection with the
offer, sale and delivery of the Securities contemplated hereby.

 

i.                                          Disqualification Events.  The
Company will notify the Buyers in writing, prior to the Closing Date of (i) any
Disqualification Event relating to any Covered Person and (ii) any event that
would, with the passage of time, become a Disqualification Event relating to any
Covered Person.

 

j.                                         No Integrated Offering.  Neither the
Company nor any of the Subsidiaries, nor any Affiliates of the foregoing or any
Person acting on the behalf of any of the foregoing, shall, directly or
indirectly, make any offers or sales of any security or solicit any offers to
purchase any security, under any circumstances that would require registration
of any of the Securities under the 1933 Act or require stockholder approval of
the issuance of any of the Securities.

 

k.                                      Transfer Taxes.  The Company shall be
responsible for any liability with respect to any transfer, stamp or similar
non-income Taxes that may be payable in connection with the execution, delivery
and performance of this Agreement and the other Transaction Documents, including
any such Taxes with respect to the issuance of the Securities.

 

l.                                          Further Instruments and Acts.  From
the date of this Agreement until the end of the Reporting Period, upon request
of any Buyer or Investor (as defined in the Registration Rights Agreement), the
Company will execute and deliver such further instruments and do such further
acts as may be reasonably necessary or proper to carry out more effectively the
purposes of this Agreement and the other Transaction Documents.

 

16

--------------------------------------------------------------------------------



 

m.                                  Lockup.  The Company shall not, without the
prior written consent of the Placement Agents, offer, sell, contract to sell,
pledge, or otherwise dispose of, (or enter into any transaction that is designed
to, or might reasonably be expected to, result in the disposition (whether by
actual disposition or effective economic disposition due to cash settlement or
otherwise) by the Company or any affiliate of the Company or any person in
privity with the Company or any affiliate of the Company) directly or
indirectly, including the filing (or participation in the filing) of a
registration statement with the SEC in respect of, or establish or increase a
put equivalent position or liquidate or decrease a call equivalent position
within the meaning of Section 16 of the Exchange Act, any other shares of Common
Stock or any securities convertible into, or exercisable, or exchangeable for,
shares of Common Stock; or publicly announce an intention to effect any such
transaction, for a period of 90 days after the date of this Agreement, provided,
however, that the Company may (i) effect the transactions contemplated hereby,
including adding the Additional Buyers and performing its obligations under the
Registration Rights Agreement, (ii) issue and sell shares of Common Stock or any
securities convertible into or exercisable or exchangeable for shares of Common
Stock, pursuant to any employee stock option plan, stock ownership plan,
dividend reinvestment plan or other plan or arrangement of the Company described
in the SEC Documents (collectively, the “Company Plans”), (iii) issue shares of
Common Stock issuable upon the conversion of securities outstanding at the date
of this Agreement or the exercise of warrants or options or the settlement of
restricted stock units outstanding at the date of this Agreement or issued
thereafter pursuant to a Company Plan, (iv) file one or more registration
statements on Form S-8 relating to any Company Plan and (v) issue shares of
Common Stock or any securities convertible into, or exercisable, or exchangeable
for shares of Common Stock, or enter into an agreement to issue shares of Common
Stock, or any securities convertible into or exercisable or exchangeable for
shares of Common Stock in connection with any merger, joint venture, strategic
alliance or partnership) as long as (x) the aggregate number of shares of Common
Stock, or securities convertible into or exercisable or exchangeable for shares
of Common Stock, that the Company may issue or agree to issue pursuant to this
clause (v) shall not exceed 5.0% of the total outstanding shares of Common Stock
immediately following the issuance of the Securities and (y) the recipients of
such securities execute a Lock-Up Agreement in the form of Exhibit D hereto.

 

5.                                      CONDITIONS TO THE COMPANY’S OBLIGATION
TO SELL.  The obligation of the Company to issue and sell the Securities to each
Buyer at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions; provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion by providing each Buyer with prior written notice thereof:

 

a.                                Such Buyer shall have executed each of the
Transaction Documents to which it is a party and delivered the same to the
Company.

 

b.                                Such Buyer shall have delivered to the Company
the Purchase Price for the Shares being purchased by such Buyer at the Closing
by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Company.

 

c.                                 The representations and warranties of such
Buyer shall be true and correct as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date, which shall be true and correct as of such date),
and such Buyer shall have performed, satisfied and complied with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by such Buyer at or prior to the Closing Date.

 

d.                                No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

e.                                 The Nasdaq Global Market shall have approved
the listing of additional shares application for the Shares.

 

6.                                      CONDITIONS TO EACH BUYER’S OBLIGATION TO
PURCHASE.  The obligation of each Buyer hereunder to purchase the Securities
from the Company at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions; provided that these
conditions are for each Buyer’s sole

 

17

--------------------------------------------------------------------------------



 

benefit and may be waived only by such Buyer at any time in its sole discretion
by providing the Company with prior written notice thereof:

 

a.                                      The Company shall have executed each of
the Transaction Documents to which it is a party and delivered the same to such
Buyer.

 

b.                                      The representations and warranties of
the Company and the Subsidiaries shall be true and correct in all material
respects as of the date when made and as of the Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date, which shall be true and correct as of such date) and the Company and the
Subsidiaries shall have performed, satisfied and complied with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company and the Subsidiaries at or prior to
the Closing Date.  Such Buyer shall have received a certificate, executed by
either the chief executive officer or the chief financial officer of the
Company, dated as of the Closing Date, to the foregoing effect and as to such
other matters as may be reasonably requested by such Buyer.

 

c.                                       Such Buyer shall have received the
opinion of Skadden, dated as of the Closing Date and addressed to the Buyers and
the Placement Agents, which opinion will address, among other things, laws of
the State of Delaware and the State of New York and federal law applicable to
the transactions contemplated hereby, substantially in the form of Exhibit B
hereto.

 

d.                                      The Company shall have executed and
delivered the Transfer Instructions, acknowledged in writing by the Transfer
Agent, with respect to the Shares being purchased by such Buyer at the Closing
to the Transfer Agent and delivered a copy thereof to such Buyer.

 

e.                                       The Company Board shall have adopted,
and not rescinded or otherwise amended or modified, resolutions consistent with
Section 3.b (the “Resolutions”).

 

f.                                        Upon written request of a Buyer, the
Company shall have delivered to such Buyer (i) a certificate evidencing the
incorporation or organization and good standing of the Company in its state of
incorporation and (ii) a certificate evidencing the Company’s qualification as a
foreign corporation and good standing in the state of its principal place of
business issued by the Secretary of State (or other applicable authority) of
such state of incorporation or principal place of business as of a date within
five (5) Business Days of the Closing Date.

 

g.                                       Upon written request of a Buyer, the
Company shall have delivered to such Buyer a secretary’s certificate, dated as
of the Closing Date, certifying as to (A) the Resolutions, (B) the Certificate
of Incorporation, certified as of a date within five (5) Business Days of the
Closing Date, by the Secretary of State of the State of Delaware, and (C) the
Bylaws.

 

h.                                      The Company shall have delivered to such
Buyer a Lock-Up Agreement, substantially in the form of Exhibit C hereto (the
“Lock-Up Agreement”) executed by each person listed on Exhibit D hereto, and
each such Lock-Up Agreement shall be in full force and effect on the Closing
Date.

 

i.                                          The Company shall have obtained
enforceable waivers (or other modification) in respect of the preemptive rights,
participation rights or other similar rights as attached hereto in respect of
the purchase and sale of the Securities hereunder.

 

j.                                         The Company shall have made all
filings under all applicable federal and state securities laws necessary to
consummate the issuance of the Securities pursuant to this Agreement in
compliance with such laws.

 

k.                                      The Nasdaq Global Market shall have
approved the listing of additional shares application for the Shares.

 

18

--------------------------------------------------------------------------------



 

l.                                          During the period beginning on the
date of this Agreement and ending immediately prior to the Closing, there shall
not have been any stock dividend, stock split, stock combination,
recapitalization or other similar transaction with respect to any capital stock
of the Company, including the Common Stock.

 

m.                                  Since the date hereof, no event or series of
events shall have occurred that has had or would reasonably be expected to have
a Material Adverse Effect.

 

n.                                      No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by any court or governmental authority of competent
jurisdiction that prohibits the consummation of any of the transactions
contemplated by the Transaction Documents.

 

o.                                      The Company and the Subsidiaries shall
have delivered to such Buyer such other documents relating to the transactions
contemplated by this Agreement as such Buyer or its counsel may reasonably
request.

 

7.                                      INDEMNIFICATION.

 

a.                                      Company Indemnification Obligation.  In
consideration of each Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities thereunder and in addition to all of the
Company’s and the Subsidiaries’ other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each other holder of the Securities and all of their officers,
directors, members, managers, employees and any of the foregoing Persons’ agents
or other representatives (including those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith, and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitees as a result of, or
arising out of, or relating to (a) any material misrepresentation or breach of
any representation or warranty made by the Company or any of the Subsidiaries in
the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (b) any material breach of any covenant,
agreement or obligation of the Company or any of the Subsidiaries contained in
the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitees and arising out of or resulting from the
execution, delivery, performance or enforcement of the Transaction Documents in
accordance with the terms hereof or thereof or any other certificate, instrument
or document contemplated hereby or thereby in accordance with the terms thereof
(other than a cause of action, suit or claim brought or made against an
Indemnitee by such Indemnitee’s owners, investors or affiliates), except, in
each case, to the extent any Indemnified Liabilities resulted from such
Indemnitee’s gross negligence, willful misconduct or fraud or to the extent that
a loss, claim, damage or liability is attributable to such Buyer’s breach of any
of the representations, warranties, covenants or agreements made by such Buyer
in this Agreement or in the other Transaction Documents. To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities that is permissible under applicable law..

 

b.                                      Indemnification Procedures.  Each
Indemnitee shall (i) give prompt written notice to the Company of any claim with
respect to which it seeks indemnification or contribution pursuant to this
Agreement (provided, however, that the failure of the Indemnitee to promptly
deliver such notice shall not relieve the Company of any liability, except to
the extent that the Company is prejudiced in its ability to defend such claim)
and (ii) permit the Company to assume the defense of such claim with counsel
selected by the Company and reasonably satisfactory to the Indemnitee; provided,
however, that any Indemnitee entitled to indemnification hereunder shall have
the right to employ separate counsel and to participate in the defense of such
claim, but the fees and expenses of such counsel shall be at the expense of the
Indemnitee unless (A) the Company has agreed in writing to pay such fees and
expenses, or (B) in the reasonable judgment of the Indemnitee, based upon advice
of its counsel, a conflict of interest may exist between the Indemnitee and the
Company with respect to such claims (in which case, if the Indemnitee notifies
the Company in writing that it elects to employ separate counsel at the expense
of the Company, the Company shall not have the right to assume the defense of
such claim on behalf of the Indemnitee).  If the Company assumes the defense of
the claim, it shall not be subject to any liability for any settlement or
compromise made by the Indemnitee without its consent (but such consent shall
not be unreasonably

 

19

--------------------------------------------------------------------------------



 

withheld, conditioned or delayed).  In connection with any settlement negotiated
by the Company, the Company shall not, and no Indemnitee shall be required by
the Company to, (I) enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to the
Indemnitee of a release from all liability in respect to such claim or
litigation, (II) enter into any settlement that attributes by its terms any
liability, culpability or fault to the Indemnitee, or (III) consent to the entry
of any judgment that does not include as a term thereof a full dismissal of the
litigation or proceeding with prejudice.  In addition, without the consent of
the Indemnitee, the Company shall not consent to entry of any judgment or enter
into any settlement which provides for any obligation or restriction on the part
of the Indemnitee other than the payment of money damages which are to be paid
in full by the Company.  If the Company is not entitled to assume or continue
the defense of such claim pursuant to clause (B) above, the Indemnitee shall
have the right without prejudice to its right of indemnification hereunder to,
in its discretion exercised in good faith and upon advice of counsel, to
contest, defend and litigate such claim and may settle such claim, either before
or after the initiation of litigation, at such time and upon such terms as the
Indemnitee deems fair and reasonable; provided that, at least fifteen (15) days
prior to any settlement, written notice of such Indemnitee’s intention to settle
is given to the Company.  If requested by the Company, the Indemnitee agrees (at
no expense to the Indemnitee) to reasonably cooperate with the Company and its
counsel in contesting any claim that the Company elects to contest.

 

8.                                      GOVERNING LAW; MISCELLANEOUS.

 

a.                                Governing Law; Jurisdiction; Jury Trial.  All
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by the internal laws of the State of New
York, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of New York or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
New York.  Each party hereby irrevocably submits to the exclusive jurisdiction
of the courts of New York for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law. 
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

b.                                Counterparts; Execution.  This Agreement may
be executed in two or more identical counterparts, all of which shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to each other party. 
A PDF or other reproduction of this Agreement may be executed by one or more
parties hereto, and an executed copy of this Agreement may be delivered by one
or more parties hereto by e-mail or other electronic transmission device
pursuant to which the signature of or on behalf of such party can be seen, and
such execution and delivery shall be considered legal, valid, binding and
effective for all purposes.  The parties hereto hereby agree that no party shall
raise the execution of a PDF or other reproduction of this Agreement, or the
fact that any signature or document was transmitted or communicated by e-mail or
other electronic transmission device, as a defense to the formation of this
Agreement.

 

c.                                 Headings.  The headings of this Agreement are
for convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.

 

d.                                Severability.  If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

 

20

--------------------------------------------------------------------------------



 

e.                                       Entire Agreement; Amendments; Waivers. 
This Agreement supersedes all other prior oral or written agreements among each
Buyer, the Company and the Subsidiaries, their affiliates and Persons acting on
their behalf with respect to the matters discussed herein, and this Agreement
and the instruments referenced herein contain the entire understanding of the
parties hereto with respect to the matters covered herein and therein.  No
provision of this Agreement may be waived, modified, supplemented or amended
other than by an instrument in writing signed by the Company and by each of the
Buyers listed on the Schedule of Buyers (in either case, the “Required
Buyers”).  Any such amendment shall bind all holders of the Securities.  No such
amendment shall be effective to the extent that it applies to less than all of
the holders of the Securities then outstanding.  No failure or delay on the part
of a party in either exercising or enforcing any right under this Agreement
shall operate as a waiver of, or impair, any such right.  No single or partial
exercise or enforcement of any such right shall preclude any other or further
exercise or enforcement thereof or the exercise or enforcement of any other
right.  No waiver of any such right shall be deemed a waiver of any other
right.  No consideration shall be offered or paid to any Person to amend or
consent to a waiver or modification or supplement of any provision of any of the
Transaction Documents unless the same consideration also is offered to all of
the parties hereto or to the other Transaction Documents or holders of the
Securities, as the case may be.  For clarification purposes, this provision
constitutes a separate right granted to each Buyer and is not intended for the
Company to treat the Buyers as a class and shall not be construed in any way as
the Buyers acting in concert or otherwise as a group with respect to the
purchase, disposition or voting of securities or otherwise.

 

f.                                        Notices.  Any notices, consents,
waivers or other communications required or permitted to be given under the
terms of this Agreement must be in writing and will be deemed to have been
delivered upon receipt, when delivered personally or by a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same.  The addresses for such communications shall be:

 

If to the Company:

 

Applied Therapeutics, Inc.

545 5th Avenue, Suite 1400

New York, NY 10173

(212) 220 - 9226

Attention: Chief Executive Officer

 

With copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, NY 10036

(212) 735-3000

Attention: Andrea L. Nicolas; Michael J. Schwartz

 

If to a Buyer, to it at the address set forth under such Buyer’s name on its
signature page hereto, or, in the case of a Buyer or any other party named
above, at such other address and/or to the attention of such other Person as the
recipient party has specified by written notice given to each other party
five (5) days prior to the effectiveness of such change.  Written confirmation
of receipt (A) given by the recipient of such notice, consent, waiver or other
communication; (B) provided by affidavit of personal delivery by a delivery
service selected by the Company; or (C) provided by a nationally recognized
overnight delivery service shall be rebuttable evidence of personal service or
deposit with a nationally recognized overnight delivery service.

 

g.                                       Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, including any purchasers of the Securities. 
The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Required Buyers.  A Buyer may
assign some or all of its rights hereunder without the consent of the Company;
provided, however, that any such assignment shall not release such Buyer from
its obligations hereunder unless such obligations are assumed by such assignee
and the Company has consented to such assignment and assumption, which consent
shall not be unreasonably withheld.

 

21

--------------------------------------------------------------------------------



 

h.                                      No Third-Party Beneficiaries.  This
Agreement is intended for the benefit of the parties hereto and their respective
permitted successors and assigns and, to the extent provided in Section 7, each
Indemnitee, and is not for the benefit of, nor may any provision hereof be
enforced by, any other Person, except that the Placement Agents are the intended
third-party beneficiary of Sections 2 and 3 hereof and shall be permitted to
rely on the legal opinion identified in Section 6.c hereof.

 

i.                                          Survival.  Unless this Agreement is
terminated under Section 8.k, the representations and warranties of the Company
and the Buyers contained in Sections 2 and 3, the agreements and covenants set
forth in Section 4 and this Section 8, and the indemnification provisions set
forth in Section 7, shall survive the Closing.  Each Buyer shall be responsible
only for its own representations, warranties, agreements and covenants
hereunder.

 

j.                                         Further Assurances.  Each party shall
do and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, as the other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

 

k.                                      Termination.  In the event that the
Closing shall not have occurred with respect to a Buyer on or before the fifth
(5th) Business Day following the date of this Agreement due to the Company’s or
such Buyer’s failure to satisfy the conditions set forth in Sections 5 and 6
above (and the nonbreaching party’s failure to waive such unsatisfied
condition(s)), the nonbreaching party shall have the option to terminate this
Agreement with respect to such breaching party at the close of business on such
date without liability of any party to any other party.

 

l.                                          Placement Agents. The Company shall
be responsible for the payment of any placement agent’s fees or broker’s
commissions relating to or arising out of the transactions contemplated hereby. 
The Company shall pay, and hold each of the Buyers harmless against, any
liability, loss or expense (including attorneys’ fees and out-of-pocket
expenses) arising in connection with any claim for any such payment.

 

m.                                  No Strict Construction.  The language used
in this Agreement will be deemed to be the language chosen by the parties
thereto express their mutual intent, and no rules of strict construction will be
applied against any party.

 

n.                                      Remedies.  The parties hereto agree that
(i) irreparable harm would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached, and (ii) money damages or other legal remedies would not be
an adequate remedy for any such harm.  Each Buyer and each holder of the
Securities shall have all rights and remedies set forth in the Transaction
Documents and all rights and remedies that such Buyers and holders have been
granted at any time under any other agreement or contract and all of the rights
that such Buyers and holders have under any law.  Any Person having any rights
under any provision of this Agreement shall be entitled to enforce such rights
specifically (without posting a bond or other security or proving actual
damages), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law.

 

o.                                      Payment Set Aside.  To the extent that
the Company makes a payment or payments to any Buyer pursuant to any Transaction
Document or a Buyer enforces or exercises its rights thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Company, a trustee, receiver or any other Person
under any law (including, without limitation, any bankruptcy law, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

 

p.                                      Independent Nature of Buyers.  The
obligations of each Buyer hereunder are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer hereunder.  Each Buyer
shall be responsible only for its own representations,

 

22

--------------------------------------------------------------------------------



 

warranties, agreements and covenants hereunder.  The decision of each Buyer to
purchase the Securities pursuant to this Agreement has been made by such Buyer
independently of any other Buyer and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or any of the Subsidiaries which may have
been made or given by any other Buyer or by any agent or employee of any other
Buyer, and no Buyer or any of its agents or employees shall have any liability
to any other Buyer (or any other Person or entity) relating to or arising from
any such information, materials, statements or opinions.  Nothing contained
herein, and no action taken by any Buyer pursuant hereto or thereto (including a
Buyer’s purchase of Securities at the Closing at the same time as any other
Buyer or Buyers), shall be deemed to constitute the Buyers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Buyers are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated hereby.  Each Buyer
shall be entitled to independently protect and enforce its rights, including the
rights arising out of this Agreement and the other Transaction Documents, and it
shall not be necessary for any other Buyer to be joined as an additional party
in any proceeding for such purpose.  Each Buyer has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents.  For reasons of administrative convenience only, Buyers and their
respective counsels may choose to communicate with the Company through Davis
Polk & Wardwell LLP (“Davis Polk”), counsel to the Placement Agents.  Each Buyer
acknowledges that Davis Polk has rendered legal advice to the Placement Agents
and not to such Buyer in connection with the transactions contemplated hereby,
and that each such Buyer has relied for such matters on the advice of its own
respective counsel.  The Company has elected to provide all Buyers with the same
terms and Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by any Buyer.

 

q.                                      Interpretative Matters.  Unless the
context otherwise requires, (i) all references to Sections, Schedules or
Exhibits are to Sections, Schedules or Exhibits contained in or attached to this
Agreement, (ii) each accounting term not otherwise defined in this Agreement has
the meaning assigned to it in accordance with GAAP, (iii) words in the singular
or plural include the singular and plural and pronouns stated in either the
masculine, the feminine or neuter gender shall include the masculine, feminine
and neuter, (iv) the use of the word “including” in this Agreement shall be by
way of example rather than limitation, and (v) the word “or” shall not be
exclusive.  All statements as to factual matters contained in any certificate or
other instrument delivered by or on behalf of the Company pursuant to this
Agreement or any of the other Transaction Documents in connection with the
transactions contemplated hereby or thereby shall be deemed to be
representations and warranties by the Company, as if made by the Company
pursuant to Section 3 hereof, as of the date of such certificate or instrument
(including for purposes of Section 7 hereof).

 

r.                                         Additional Buyers. Notwithstanding
anything to the contrary contained herein, the Company may add additional Buyers
to this Agreement prior to November 12, 2019, so long as (i) the total value of
Shares purchased by any individual Buyer pursuant to this Agreement does not
exceed $12 million and (ii) each such additional Buyer becomes a party to this
Agreement by executing a joinder substantially in the form attached hereto as
Exhibit E , then each such additional Buyer shall be deemed a “Buyer” for all
purposes hereunder.

 

*  *  *  *  *  *

 

23

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Buyers and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.

 

 

COMPANY:

 

 

 

Applied Therapeutics, Inc.

 

 

 

By:

/s/ Mark Vignola

 

 

Name:

Mark Vignola

 

 

Title:

Chief Financial Officer

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------



 

 

BUYER:

 

 

 

ORBIMED GENESIS MASTER FUND, L.P.

 

By: OrbiMed Advisors LLC, solely in its capacity as Investment Manager

 

 

 

By:

/s/ Geoffrey C. Hsu

 

 

Name:

Geoffrey C. Hsu

 

 

Title:

Member

 

 

 

 

 

Aggregate Share Purchase Price:

 

$2,000,014.00

 

 

 

Number of Shares to be Acquired:

 

137,932

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------



 

 

BUYER:

 

 

 

ORBIMED PARTNERS MASTER FUND LIMITED

 

By: OrbiMed Capital LLC, solely in its capacity as Investment Adviser

 

 

 

By:

/s/ Geoffrey C. Hsu

 

 

Name:

Geoffrey C. Hsu

 

 

Title:

Member

 

 

 

 

 

Aggregate Share Purchase Price:

 

$4,999,951.50

 

 

 

Number of Shares to be Acquired:

 

344,827

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------



 

 

BUYER:

 

 

 

THE BIOTECH GROWTH TRUST PLC

 

By: OrbiMed Capital LLC, solely in its capacity as Portfolio Manager

 

 

 

By:

/s/ Geoffrey C. Hsu

 

 

Name:

Geoffrey C. Hsu

 

 

Title:

Member

 

 

 

 

 

Aggregate Share Purchase Price:

 

$4,999,951.50

 

 

 

Number of Shares to be Acquired:

 

344,827

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------



 

 

BUYERS:

 

 

 

FRANKLIN STRATEGIC SERIES — FRANKLIN BIOTECHNOLOGY DISCOVERY FUND

 

 

 

By Franklin Advisers, Inc., as investment manager

 

 

 

 

By:

/s/ Evan McCulloch

 

 

Name:

Evan McCulloch

 

 

Title:

Vice President

 

 

 

Aggregate Share Purchase Price:

 

$2,499,988.50

 

 

 

Number of Shares to be Acquired:

 

172,413

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------



 

 

BUYERS:

 

 

 

FRANKLIN TEMPLETON INVESTMENT FUNDS — FRANKLIN BIOTECHNOLOGY DISCOVERY FUND

 

 

 

By Franklin Advisers, Inc., as investment manager

 

 

 

 

By:

/s/ Evan McCulloch

 

 

Name:

Evan McCulloch

 

 

Title:

Vice President

 

 

 

Aggregate Share Purchase Price:

 

$2,499,988.50

 

 

 

Number of Shares to be Acquired:

 

172,413

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------



 

 

BUYERS:

 

 

 

Gregg Smith

 

 

 

 

By:

/s/ Gregg Smith

 

 

Name:

Gregg Smith

 

 

 

Aggregate Share Purchase Price:

 

$100,006.50

 

 

 

Number of Shares to be Acquired:

 

6,897

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------



 

 

BUYERS:

 

 

 

Hessler Finance Ltd.

 

 

 

 

By:

/s/ Attilio Scotti

 

 

By:

Attilio Scotti

 

 

Title:

Director

 

 

 

Aggregate Share Purchase Price:

 

$1,015,000

 

 

 

Number of Shares to be Acquired:

 

70,000

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------



 

 

BUYERS:

 

 

 

Timothy Hogue

 

 

 

 

By:

/s/ Timothy Hogue

 

 

Name:

Timothy Hogue

 

 

 

Aggregate Share Purchase Price:

 

$199,998.50

 

 

 

Number of Shares to be Acquired:

 

13,793

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------



 

 

BUYERS:

 

 

 

Laurence Lytton

 

 

 

 

By:

/s/ Laurence Lytton

 

 

Name:

Laurence Lytton

 

 

 

Aggregate Share Purchase Price:

 

800,008.50

 

 

 

Number of Shares to be Acquired:

 

55,173

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------



 

 

BUYERS:

 

 

 

The Ryan and Brittany Pearson Living Trust

 

 

 

 

By:

/s/ Ryan Pearson

 

 

Name:

Ryan Pearson

 

 

Title:

Trustee

 

 

 

Aggregate Share Purchase Price:

 

249,994.50

 

 

 

Number of Shares to be Acquired:

 

17,241

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------



 

 

BUYERS:

 

 

 

Reinfrank Living Trust

 

 

 

 

By:

/s/ R. Reinfrank

 

 

Name:

R. Reinfrank

 

 

Title:

Trustee

 

 

 

Aggregate Share Purchase Price:

 

$150,002.50

 

 

 

Number of Shares to be Acquired:

 

10,345

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------



 

 

BUYERS:

 

 

 

Richard A. Smith

 

 

 

 

By:

/s/ Richard A. Smith

 

 

Name:

Richard A. Smith

 

 

 

Aggregate Share Purchase Price:

 

500,003.50

 

 

 

Number of Shares to be Acquired:

 

34,483

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------



 

SCHEDULE OF BUYERS

 

Buyer’s Name

 

Number of Shares

 

Aggregate Purchase Price

 

The Biotech Growth Trust PLC

 

344,827

 

$

4,999,991.50

 

OrbiMed Partners Master Fund Limited

 

344,827

 

$

4,999,991.50

 

OrbiMed Genesis Master Fund, L.P.

 

137,932

 

$

2,000,014.00

 

Franklin Strategic Series — Franklin Biotechnology Discovery Fund

 

172,413

 

$

2,499,988.50

 

Franklin Templeton Investment Funds — Franklin Biotechnology Discovery Fund

 

172,413

 

$

2,499,988.50

 

Hessler Finance LTD

 

70,000

 

$

1,015,000.00

 

Laurence Lytton

 

55,173

 

$

800,008.50

 

Richard Smith

 

34,483

 

$

500,003.50

 

The Ryan and Brittany Pearson Living Trust

 

17,241

 

$

249,994.50

 

Timothy Hogue

 

13,793

 

$

199,998.50

 

Reinfrank Living Trust, dated 6/13/95

 

10,345

 

$

150,002.50

 

Gregg Smith

 

6,897

 

$

100,006.50

 

Total

 

1,380,344

 

$

20,014,988.00

 

 

--------------------------------------------------------------------------------



 

Exhibit A

 

See separately filed Registration Rights Agreement.

 

--------------------------------------------------------------------------------



 

Exhibit B

 

1.             Based solely on our review of the Delaware Certificate, the
Company is duly incorporated and is validly existing and in good standing under
the DGCL;

 

2.             The Company has the corporate power and authority to execute and
deliver each of the Transaction Documents and to consummate the issuance and
sale of the Securities contemplated thereby under the DGCL.

 

3.             Each of the Transaction Documents has been duly authorized,
executed and delivered by all requisite corporate action on the part of the
Company under the DGCL.

 

4.             Each of the Transaction Documents constitutes the valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms under the laws of the State of New York.

 

5.             Neither the execution and delivery by the Company of the
Transaction Documents nor the consummation by the Company of the issuance and
sale of the Securities contemplated thereby: (i) conflicts with the
Organizational Documents, (ii) constitutes a violation of, or a default under,
the Investors Rights Agreement, or (iii) violates the DGCL or any law, rule or
regulation of the State of New York or the United States of America.

 

6.             Neither the execution and delivery by the Company of the
Transaction Documents nor the consummation by the Company of the issuance and
sale of the Securities contemplated thereby requires the consent, approval,
licensing or authorization of, or any filing, recording or registration with,
any governmental authority under the DGCL or any law, rule or regulation of the
State of New York or the United States of America except for those consents,
approvals, licenses and authorizations already obtained and those filings,
recordings and registrations already made.

 

7.             The Company is not and, solely after giving effect to the
offering and sale of the Securities, will not be an “investment company” as such
term is defined in the Investment Company Act of 1940.

 

8.             The Securities have been duly authorized by all requisite
corporate action on the part of the Company under the DGCL and, when the
Securities are delivered to and paid for by the Buyers in accordance with the
terms of the Purchase Agreement, will be validly issued, fully paid and
nonassessable and free and clear of any preemptive rights or any similar rights
arising under the DGCL, the Organizational Documents or the Investors Rights
Agreement

 

9.             The Company has authority to issue 100,000,000 shares of common
stock, par value $0.0001 per share and 10,000,000 shares of Preferred Stock, par
value $0.0001 per share.

 

10.          Assuming (i) the accuracy of the representations and warranties of
the Company set forth in Section 3 of the Purchase Agreement, of each Buyer in
Section 2 of the Purchase Agreement, and of the Placement Agents in the Offeree
Letter and (ii) the due performance by the Company and the Buyers of the
covenants and agreements set forth in Section 4 of the

 

--------------------------------------------------------------------------------



 

Purchase Agreement, the offer, sale and delivery of the Securities to the Buyers
in the manner contemplated by the Purchase Agreement does not require
registration under the Securities Act, it being understood that we do not
express any opinion with respect to any subsequent reoffer or resale of any
Security.

 

--------------------------------------------------------------------------------



 

Exhibit C

 

Applied Therapeutics, Inc.
Private Investment in Public Equity

 

            , 2019

 

Cowen and Company, LLC
UBS Securities LLC

 

As Placement Agents,

 

c/o Cowen and Company, LLC
599 Lexington Avenue
New York, New York 10022

 

c/o UBS Securities LLC
1285 Avenue of the Americas
New York, New York 10019

 

Ladies and Gentlemen:

 

This letter agreement is being delivered to you in connection with the proposed
private investment in public equity transaction between Applied
Therapeutics, Inc., a Delaware corporation (the “Company”) and certain
investors, for which you are acting as placement agents.

 

In order to induce you to enter into one or more engagement letters relating to
the private placement of Common Stock, $0.0001 par value (the “Common Stock”),
of the Company (the “PIPE”), the undersigned will not, without the prior written
consent of Cowen and Company, LLC and UBS Securities LLC (the “Placement
Agents”), offer, sell, contract to sell, pledge or otherwise dispose of, (or
enter into any transaction which is designed to, or might reasonably be expected
to, result in the disposition (whether by actual disposition or effective
economic disposition due to cash settlement or otherwise) by the undersigned or
any affiliate of the undersigned or any person in privity with the undersigned
or any affiliate of the undersigned), directly or indirectly, including the
filing (or participation in the filing) of a registration statement with the
Securities and Exchange Commission in respect of, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the rules and regulations of the Securities and
Exchange Commission promulgated thereunder with respect to, any shares of
capital stock of the Company or any securities convertible into, or exercisable
or exchangeable for such capital stock, or publicly announce an intention to
effect any such transaction, for a period from the date hereof until 90 days
after the date of the securities purchase agreements relating to the PIPE (the
“Lock-Up Period”).

 

The foregoing restrictions shall not apply to the transfer of shares of Common
Stock or any security convertible into or exercisable or exchangeable for Common
Stock:

 

--------------------------------------------------------------------------------



 

(i) as a bona fide gift;

 

(ii) by will, testamentary document or intestate succession upon the death of
the undersigned to the legal representative, heir, beneficiary or a member of
the immediate family (as defined below) of the undersigned;

 

(iii) to an immediate family member of the undersigned or to any trust for the
direct or indirect benefit of the undersigned or the immediate family of the
undersigned;

 

(iv) if the undersigned is a trust, to a trustor, trustee or beneficiary of the
trust or to the estate of a trustor, trustee or beneficiary of such trust;

 

(v) as a distribution by a partnership to its limited or general partners or by
a limited liability company to its members or by a corporation to its
stockholders or to any wholly owned subsidiary of such corporation or by any
other entity to its equityholders;

 

(vi) to any affiliate, as defined in Rule 405 under the Securities Act of 1933,
as amended, of the undersigned, or any investment fund or other entity under
common control or management by entities that are affiliates of the undersigned;

 

(vii) transfers pursuant to a domestic order or negotiated divorce settlement;

 

(viii) in connection with the withholding of shares by, or surrender of shares
to, the Company to cover the payment of taxes due upon or consideration required
in connection with the vesting, conversion or exercise of securities issued
under an equity incentive plan or stock purchase plan of the Company disclosed
in the Company’s Securities and Exchange Commission filings, or pursuant to a
“net” or “cashless” exercise or settlement feature, provided that if the
undersigned is required to make a filing under the Exchange Act, such filing
shall include a footnote describing the purpose of the transaction; or

 

(ix) transactions relating to shares of Common Stock acquired in the PIPE or in
open market transactions after the completion of the PIPE;

 

provided that (A) in the case of any transfer, disposition or distribution
pursuant to clauses (i) through (vii) above, each transferee, donee or
distributee shall execute and deliver a lock-up agreement in the form of this
letter agreement to the Placement Agents, (B) in the case of any transfer,
disposition or distribution pursuant to clauses (i) through (iv) above, such
transfer, disposition or distribution does not involve a disposition for value
and (C) in the case of any transfer, disposition or distribution pursuant to
(i)-(vi) and (ix), no filing by any party (transferor, transferee, donor or
donee) under the Exchange Act or other public announcement shall be required or
shall be voluntarily made in connection with such transfer, disposition or
distribution during the Lock-Up Period (other than a filing on a Form 5 made
after the expiration of the Lock-Up Period or a filing required by Schedule 13D
or 13G).

 

Furthermore, no provision in this letter agreement shall be deemed to restrict
or prohibit:

 

(1) the transfer of the undersigned’s Common Stock or any security convertible
into or exercisable or exchangeable for Common Stock to the Company in
connection with the

 

--------------------------------------------------------------------------------



 

termination of the undersigned’s employment with the Company or pursuant to
contractual arrangements under which the Company has the option to repurchase
such shares, provided that  if the undersigned is required to file a report
under the Exchange Act reporting a reduction in beneficial ownership of shares
of Common Stock during the Lock-Up Period, the undersigned shall clearly
indicate in the footnotes thereto that the filing relates to the termination of
the undersigned’s employment and provided further no filing under the Exchange
Act or other public announcement shall be voluntarily made in connection with
such transfer;

 

(2) the establishment of a trading plan pursuant to Rule 10b5-1 under the
Exchange Act for the transfer of Common Stock, provided that such plan does not
provide for any transfers of Common Stock during the Lock-Up Period and no
public disclosure of any such action shall be required or shall be voluntarily
made during the Lock-Up Period;

 

(3) the exercise, vesting or settlement, as applicable, by the undersigned of
any option to purchase any shares of Common Stock or other equity awards
pursuant to any existing stock incentive plan or stock purchase plan of the
Company disclosed in the Company’s Securities and Exchange Commission filings,
provided that the underlying shares of Common Stock shall continue to be subject
to the restrictions set forth in this letter agreement for the duration of the
Lock-Up Period and no filing by any party under the Exchange Act or other public
announcement shall be required or shall be voluntarily made during the Lock-Up
Period other than a filing on a Form 5 made after the expiration of the Lock-Up
Period or, in the case of a “net” exercise, a filing on a Form 4 that reports
such “net” exercise under transaction code “F”;

 

(4) [RESERVED]; or

 

(5) the transfer of shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock pursuant to a bona fide third-party
tender offer for securities of the Company, merger, consolidation or other
similar transaction that is approved by the board of directors of the Company,
made to all holders of Common Stock involving a change of control (as defined
below), provided that all of the undersigned’s securities subject to this letter
agreement that are not so transferred, sold, tendered or otherwise disposed of
remain subject to this letter agreement for the duration of the Lock-Up Period,
and provided further that it shall be a condition of the transfer that if the
tender offer, merger, consolidation or other such transaction is not completed,
the undersigned’s securities subject to this letter agreement shall remain
subject to the restrictions herein for the duration of the Lock-Up Period.

 

For purposes of this letter agreement, (i) “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin,
and (ii) “change of control” means any bona fide third party tender offer,
merger, consolidation or other similar transaction, in one transaction or a
series of related transactions, the result of which is that any “person” (as
defined in Section 13(d)(3) of the Exchange Act), or group of affiliated
persons, other than the Company, becomes the beneficial owner (as defined in
Rules 13d-3 and 13d-5 of the Exchange Act) of 50% or more of the total voting
power of the voting stock of the Company (or the surviving entity).

 

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the undersigned’s shares of Common Stock, except in compliance with
the foregoing restrictions.

 

--------------------------------------------------------------------------------



 

The undersigned agrees that, without the prior written consent of the Placement
Agents, it will not, during the Lock-Up Period, make any demand for or exercise
any right with respect to, the registration of any shares of capital stock of
the Company or any securities convertible into, or exercisable or exchangeable
for such capital stock and hereby waives any and all notice requirements and
other rights (including, if applicable, those rights set forth in that certain
Amended and Restated Investors’ Rights Agreement, dated as of November 5, 2018,
by and among the Company and certain stockholders of the Company), with respect
to any such registration, including with respect to the PIPE.

 

This letter agreement shall automatically terminate and be of no further effect
upon the earliest to occur, if any, of the following: (i) prior to the execution
of the securities purchase agreements, upon such date the Company, on the one
hand, or the Placement Agents, on the other hand, notifies the other in writing
that it does not intend to proceed with the PIPE or (ii) the securities purchase
agreements are not executed before January 31, 2020 (provided that the Company
may, by written notice to the undersigned prior to January 31, 2020, extend such
date for a period of up to an additional three (3) months in the event that the
securities purchase agreements have not been executed by such date).

 

The undersigned hereby consents to receipt of this letter agreement in
electronic form and understands and agrees that this letter agreement may be
signed electronically. In the event that any signature is delivered by facsimile
transmission, electronic mail, or otherwise by electronic transmission
evidencing an intent to sign this letter agreement, such facsimile transmission,
electronic mail or other electronic transmission shall create a valid and
binding obligation of the undersigned with the same force and effect as if such
signature were an original. Execution and delivery of this letter agreement by
facsimile transmission, electronic mail or other electronic transmission is
legal, valid and binding for all purposes. This letter agreement shall be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts made and to be performed within the State of New York.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------



 

Yours very truly,

 

 

 

 

 

IF AN INDIVIDUAL:

 

IF AN ENTITY:

 

 

 

By:

 

 

 

 

(duly authorized signature)

 

(please print complete name of entity)

 

 

 

Name:

 

 

By:

 

 

(please print full name)

 

 

(duly authorized signature)

 

 

 

 

 

Name:

 

 

 

 

(please print full name)

 

 

 

 

 

Title:

 

 

 

 

(please print full title)

Address:

 

Address:

 

 

 

 

 

 

E-mail:

 

 

E-mail:

 

 

--------------------------------------------------------------------------------



 

Exhibit D

 

--------------------------------------------------------------------------------



 

Exhibit E

 

Joinder Agreement

 

The undersigned hereby agrees, effective as of the date hereof, to join, become
a party to and be bound by (i) the Securities Purchase Agreement, dated as of
November 7, 2019, by and among Applied Therapeutics, Inc., a Delaware
corporation (the “Company”), and the investors set forth on the Schedule of
Buyers attached thereto, as the same may be in effect from time to time (the
“Purchase Agreement”), and (ii) the Registration Rights Agreement, dated as of
November 7, 2019, by and among the Company and each of the stockholders
signatory thereto, as the same may be in effect from time to time (the
“Registration Rights Agreement” and, together with the Purchase Agreement, the
“Agreements”), and for all purposes of the Agreements, the undersigned shall be
included within the term Buyer (as defined in each Agreement) and be bound by
the terms and provisions of the Agreements.

 

 

 

Name of Buyer

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Dated:          , 2019

 

 

 

Address for notices:

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

SCHEDULES

 

Schedule of Buyers

 

EXHIBITS

 

Exhibit A                                                                                            
Form of Registration Rights Agreement

Exhibit B                                                                                            
Form of Opinion

Exhibit C                                                                                            
Form of Lock-Up Agreement

Exhibit D                                                                                            
List of Persons Signing Lock-Up Agreements

Exhibit E                                                                                             
Form of Joinder Agreement

 

--------------------------------------------------------------------------------